Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to correspondence filed on February 2, 2021.
Claims 1-10 are currently pending.  Claims 1 and 2 have been amended.  Claims 11-13 have been canceled.  Entry of this amendment is accepted and made of record.
This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the vessel having a continuous clad structure in the bottom and sidewall with a core layer surrounded by an inner cladding and an outer cladding in which the channel is a stainless steel tube that extends through the core layer in the bottom into the sidewall to position an opening to the tube adjacent a surface of the sidewall” of claims 1 and 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities: 
The Specification discloses in paragraph 00111 a Figure 2B. However Figure 2B is not disclosed in the Drawings.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior Robbins et al. (US 2015/0208858) (hereinafter Robbins) in view of Imura (US 7157675) (hereinafter Imura) alone or in combination fails to teach or render obvious the invention as claimed.  The specific limitation of a cookware apparatus, comprising: the vessel having a continuous clad structure in the bottom and sidewall with a core layer surrounded by an inner cladding and an outer cladding in which the channel is a stainless steel tube that extends through the core layer in the bottom into the sidewall to position an opening to the tube adjacent a surface of the sidewall of independent claim 1 when combined with the limitations of a vessel, comprising: a bottom; a sidewall surrounding the bottom and extending upward from the bottom so as to form a fluid retaining interior region, the sidewall terminating at a rim; and a channel extending through a portion of the bottom and further extending upward into and through a portion of the sidewall, the channel having an opening positioned in an external surface of the sidewall a thermal sensor positioned within the channel, the thermal sensor extending through the portion of the bottom and further extending upward into and through the portion of the sidewall, the thermal sensor comprising: a thermal sensing device positioned in the portion of the bottom; and one or more sensor leads communicatively coupled to the thermal sensing device, the one or more sensor leads extending from the portion of the bottom upward into and through the portion of the sidewall, the one or more sensor leads further extending out of the opening of the 
Hence the prior art of record fails to teach the invention as set forth in claim 1. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Regarding claim 2, the closest prior Robbins in view of Imura alone or in combination fails to teach or render obvious the invention as claimed.  The specific limitation of a cookware apparatus comprising: the vessel having a continuous clad structure in the bottom and sidewall with a core layer surrounded by an inner cladding and an outer cladding in which the channel is a stainless steel tube that extends through the core layer in the bottom into the sidewall to position an opening to the tube adjacent a surface of the sidewall of independent claim 2 when combined with the limitations of a bottom; a sidewall surrounding the bottom and extending upward from the bottom so as to form a fluid retaining interior region, the sidewall terminating at a rim; and a channel extending through a portion of the bottom and further extending upward into and through a portion of the sidewall, the channel having an opening positioned in an external surface of the sidewall; and a thermal sensor positioned within the channel, the thermal sensor extending through the portion of the bottom and further extending upward into and through the portion of the sidewall also in claim 2, distinguish the present invention from the prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 2-10. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE M SOTO/Examiner, Art Unit 2855